 In the Matter of FERGUSON BROS. MANUFACTURINGCOMPANYandFEDERAL LOCAL No. 20856, AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABORCase No. C-536.-Decided October 14, 1938FurnitureManufacturing Industry-Interference,Restraint,and Coercion:no findings as to, because of compliance with Trial Examiner's recommenda-tions ;complaint not dismissed since recommendations contemplate a con-tinuing course ofconduct-Discrimination:discharges;charges of,not sustainedas to three persons, dismissed without prejudice as to oneperson-Strike:notresult of unfair laborpractice-Reinstatement and Back Pay:pursuant tocompliance with Trial Examiner's recommendations.Mr. Richard Hickey,for the Board.Mr. Julius Lichtenstein,of Hoboken, N. J., for the respondent.Mr. Joseph Quinn,of Union City,N. J., Mr. Jacob Friedland,ofJersey City, N. J., andMr. Nathan Geller,of Newark, N. J., for theUnion.Mr. Richard Salant,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been duly filed by FederalLocal No. 20856, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by Elinore M. Herrick, RegionalDirector for the Second Region (New York City), issued and dulyserved its complaint dated January 10, 1938, against FergusonBrothersManufacturing Company, Hoboken, New Jersey, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.The complaint alleged in substance (1) that on June 11, 1937, therespondent discharged George Fitzpatrick for joining and assistingtheUnion; (2) that following a strike which was caused by therespondent's unfair labor practices and which began on or about9 N. L. R.B., No. 30.189 190NATIONAL LABOR RELATIONS BOARDAugust 4, 1937, and P.ontinued until on or about September 3, 1937,the respondent refused to reinstate Edward Ingrassia, William Coan,Angelo Lobuano, and Michael De Simone, employees who partici-pated in the strike, because of their union activities; and (3) thatthe respondent warned and urged its employees not to become mem-bers of the Union.On January 18,.1938, the respondent filed itsanswer to the complaint denying that it had engaged in the unfairlabor practices alleged therein.Pursuant to notice, a hearing was held in New York City onJanuary 20, 21, 24 to 29, 1938, before Harold Stein, the Trial Exam-iner duly designated by the Board.The Board and the respondentwere represented by counsel.The Union was represented on January20, by Joseph Quinn, its organizer, and on January 21 by Jacob Fried-land, its attorney.On January 26, it made no appearance.On allother dates, it appeared by Nathan Geller.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.At the opening of the hearing, for the reason that Lobuano couldnot be found, the Union moved to dismiss the complaint in so far asit charged the respondent with refusing to reinstate him.This mo-tion was granted without objection.Subsequently, counsel for theBoard moved to amend the foregoing motion by making the dismissalwithout prejudice; over objection of the respondent's counsel, thismotion was granted.At the close of the Board's case, and again atthe close of the hearing, the respondent moved to dismiss the com-plaint with respect to Fitzpatrick, Ingrassia, De Simone, and Coan.The respondent also made a general motion to dismiss on the groundof insufficient evidence.The Trial Examiner denied the general mo-tion and the motion relating to Fitzpatrick; he reserved his ruling onthe motion to dismiss the complaint in so far as it related to thealleged discriminatory refusal to reinstate Ingrassia, De Simone, andCoan.At the close of the hearing, counsel for the Board moved toconform the pleadings to the proof.This motion was subsequentlygranted.The above-enumerated rulings are hereby affirmed.Dur-ing the course of the hearing, the Trial Examiner made other rulingson motions and objections to the admission of evidence.The Boardhas reviewed these rulings of the Trial Examiner and finds that noprejudicial errors were committed.His rulings are hereby affirmed.On April 4, 1938, the Trial Examiner filed his Intermediate Reportin which he found that the respondent had engaged in the unfairlabor practices alleged in the complaint by interfering with its em-ployees in the exercise of their right to self-organization and bydiscriminatorily discharging George' Fitzpatrick.He further foundthat the respondent had not engaged in unfair labor practices in DECISIONS AND ORDERS191refusingto reinstate Ingrassia, De Simone, and Coan.The TrialExaminer accordingly recommended that the respondentcease anddesist from engaging in the unfair labor practices and that it makewhole Fitzpatrick for any loss of pay he suffered by reason of hislay-off from June 15, 1937, to August 3, 1937, and by reason of therespondent's refusal, to reinstate him from September 14, 1937, toNovember 7, 1937.The respondent has complied fully with the recommendations con-tained in the Intermediate Report. It has made George Fitzpatrickwhole for the loss of pay he suffered; it has posted notices as re-quired.On April 22, 1938, the Union filed general exceptions to theIntermediate Report.The Board has considered these exceptions tothe Intermediate Report and finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a New Jersey corporation with its principal placeof business and office in Hoboken, New Jersey, is engaged in manu-facturing, selling, and distributing "gift pieces"-coffee tables, endtables, cellarettes, and, other small pieces of furniture.Itmaintainstwo salesrooms, one in New York City and one in Chicago, Illinois,and employs about 14 salesmen who solicit orders from customersthroughout the country in all the larger cities of the United States.In the manufacture of its products, the respondent purchases prin-cipally lumber, steel, and fabrics.In 1937, the total value of thesepurchases was approximately $445,000, 75 per cent of which wasshipped to its Hoboken plant from States other than New Jersey,and the total value of sales of finished products was about $1,000,000,of which approximately 85 per cent was shipped to points outsideNew Jersey.The respondent, whose work is highlyseasonal,employed approxi-mately 411 workers prior to the strike of August 4, 1937.We find that the operations of the respondent, Ferguson BrothersManufacturing Company, occur in commerce, within the meaning ofSection 2 (6) and (7) of the Act.H. THE ORG 1N]ZATION INVOLVEDFederal Local No. 20856 is a labor, organization affiliated with theAmerican Federation of Labor. The precise limits of its jurisdictiondo not appear, but it is apparent from the record that it admits,among others, employees of the respondent. 192NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Trial Examiner's findings of fact1.The chronologyof eventsIn his Intermediate Report, the Trial Examiner, in substance,made the following findings of fact relating'to the events in question :Organizational activities among the respondent's employees beganinMay 1937. The first formal meeting of the Union was held onMay 28, 1937, and was attended by 13 men, including George Fitz-patrick.A second meeting, attended by more than 100 employees ofthe respondent, was held on June 10, 1937.At this meeting, almostall the employees attending signed application cards in the AmericanFederation of Labor, and officers were elected.Fitzpatrick was chosenpresident; Eric Kreite, financial secretary; Al Beck, secretary; andMichael Urasz, sergeant at arms.The employee who was electedvice president apparently never served and his place was filled withoutformal election by Urasz.On the next day, June 11, 1937, Fitzpatrick and Urasz were laidoff or discharged.Shortly thereafter, several meetings of the Unionwere held to discuss the discharges.After some correspondence be-tween Nathan Geller, the attorney for the Union, and William Han-ley, general manager of the respondent, the latter refused to admitthat the Union had a majority and denied that Fitzpatrick and Uraszhad been discharged for union activities.After further discussion,the parties agreed that a consent election would be held by the Boardon July 19, 1937.Before the election, the respondent caused to be distributed to itsemployees certain leaflets which purported to explain the workers'rights under the Act., These leaflets, devoted entirely to explainingthat an employee need not join nor deal through a union, and that theAct does not limit an employer's right to discharge an employee forfailure to perform his duties, were found by the Trial Examiner tobe similar to the circulars discussed by the Board inMatter of Mans-field Mills, Inc.andTextileWorkers Organizing Committee,'wherethe Board said that in such circulars... the emphasis upon what the provisions of the Act do notpurport to do, rather than upon the positive principles and therights which the Act establishes, serves. to distort its true signifi-cance and to mislead readers of the leaflets with respect to em-ployees' rights under the Act, in contradiction to their avowedintent "to prevent misunderstanding."The distribution by anemployer of such leaflets among his employees constitutes an at-13 N. L. R.B. 901. DECISIONS AND ORDERS193tempt to circumvent the Act by interfering with his employees'right, unprejudiced by the employer, to make up their own mindsregarding self-organization.On July 26, 1937, following the election of July 19, in which theUnion was designated representative by a vote of 311 to 104, a con-ference between representatives of the Union and of the respondentwas held in the latter's office. Several of the Union's demands weregranted by the respondent, while others were flatly refused.A second conference was held a few days later, but no substantialprogress was made.The union representatives announced that theywould report back to the members, and the conference was adjourned.Although no date was fixed for further discussions, it was the expec-tation of all present that there would be another conference soon.On August 3, 1937, the union members received the report of theirrepresentatives and voted to call a strike for the following day.Thestrike began, as scheduled, on August 4.On August 4 and 5, 112men continued to work in the plant while the union men picketed.On August 6, the respondent closed down the plant.There is undisputed evidence that the course of the strike wasmarked by some individual solicitation by the respondent to persuadethe workers to return.During the strike, various employees, bothindividually and in groups, requested the respondent to reopen theplant.On August 18 or 19, post cards announcing that the plantwould begin operation on August 23 were sent to all the employees.On August 23, the plant reopened with 150 men at work and by Sep-tember 3, the plant was approximately fully manned.On September7,Fitzpatrick, as president of the Union, announced that the strikewas over.In the period between August 23 and September 7, 42 men werehired who had not been employed in the plant immediately priorto the strike.Aside from the employees named in the complaint,there is positive evidence of only one person who was denied rein-statement after the strike.Fitzpatrickwas not reinstated untilNovember 7, 1937.2.TheTrial Examiner's conclusionsThe Trial Examiner found that by its circulationof leaflets andby ether acts, the respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.He found, also,that Fitzpatrick had been discriminatorily laid off and refused rein-statement within themeaningof Section 8 (3) of the Act.Hefound, however, that the strike did notresult fromany unfair laborpracticeson the part of the respondent, and that Coan, Ingrassia,and De Simone were not discriminatorily refused reinstatement. 194NATIONAL LABOR RELATIONS BOARDSince the respondent has complied fully with the Trial Examiner'srecommendations that it award Fitzpatrick back pay and that itcease and desist from engaging in unfair labor practices within themeaning of Section 8 (1) and (3) of the Act, it is not necessaryat this time for us to pass upon the findings except in so far as issuesthereon are raised by the Union's general exceptions.B. The issues raised by the Union's exceptions1.The strikeSince the Trial Examiner found that the strike was not causedby any unfair labor practices, and that Coan, Ingrassia, and DeSimone were not discriminatorily discharged, the Union's exceptionsnecessitate our reviewing those findings.At the first conference between the respondent and the Unionfollowing the election of July 19, the respondent took the positionthat the Act required it to bargain with the Union only on behalfof members of the Union.On investigation of the law by its coun-sel,however, the respondent soon withdrew from this erroneousposition.In the course of this conference, the demands by the Union fora 40-hour and 5-day week, with time and a half for overtime, weregranted by the respondent.Although insistent that it had not dis-charged Fitzpatrick and Urasz for union activities, the respondentstated that it would reinstate them as soon as positions for thembecame available.The chief disagreement between the parties arosefrom the Union's demand for a closed shop, for a general wage in-crease, and for a minimum 45¢ an hour wage. In refusing thewage demands, the respondent explained that it could not affordthe increases.To support its refusal, the respondent not only offeredits books for examination by the Union, but also volunteered to paythe fees of auditors to be chosen by the Union for such examination.Geller, the counsel for the Union throughout the negotiations, tes-tified that the decision to strike was based primarily on the refusalof the respondent to grant a wage increase.When asked whetherthe strike was caused by the disagreement concerning wages, andthe'closed shop, Geller testified, "Oh, yes.I would never have per-mitted, and I would never have advised a strike merely because ofthese two men. I had 350 men to consider, not two, and I certainlywouldn't keep 350 men out of work just because two of them couldn'tbe reemployed."The record of the conferences preceding the strike shows thatthe respondent at that time bargained in good faith, and was willingto continue to bargain in good faith. ^Geller's own testimony estab- DECISIONS ANDORDERS195,lishes,moreover, that the strike was not called as a protest againstthe respondent's discriminatory lay-off of Fitzpatrick.We find that the strike resulted from a disagreement between theparties and was not the result of any unfair labor practice.2.The refusal to reinstate Coan, Ingrassia, and De SimoneWilliam Coanhad been employed by the respondent, except fortemporary lay-offs, since 1920. ' Since 1922, and at the time of the-strike, he was a variety machine operator.Coan joined the Unionon August 1, 1937, and went on strike with the other union members-on August 4.During the strike, he picketed about 10 hours a week,but he was not otherwise prominent in union affairs.The respondent contended that it failed to reinstate Coan after thestrike because it thought that he had obtained other employment.Coan received, on or about August 20, 1937, a post card announcingthe reopening of the 'plant on August 23.On September 2, the re-spondent, after having waited for Coan to apply for reinstatementsince August 23, hired a new operator to replace him.On September3,Coan returned to apply for work.There is considerable confusion surrounding the events of Septem-ber 3.According to Coan's testimony, he approached Boardman,an assistant superintendent in the plant, who was standing on theshipping platform dealing with a crowd of applicants.Coan testi-fied that Boardman first spoke, saying "I can't use you any more,,Bill.I have got a man in your place." Coan then asked "Shall Iget my things?", and Boardman replied, "Yes, go on and get them."-Coan, according to his own testimony, then went inside, where he metStegner, his foreman.Stegner remarked that Coan was fortunate to-get his job back, to which Coan replied that he "wasn't back" but"was after my things."Boardman, however, testified that when Coan appeared, he told-Coan to see Stegner.Boardman testified that he knew that the-machine which Coan had operated was manned at that time, but "Ididn't know but what Mr. Stegner may have some other job for himon the floor."Stegner's version of the meeting with Coan was that Stegner, onseeing Coan, remarked, "You are pretty lucky, to come in like this."-Coan replied, "Oh, no, I have got a job. I only want my clothes."-When Boardman later questioned Stegner, Stegner told him thatCoan had said he had another job.Later Boardman saw Coan stand-ing near the plant, and although Boardman testified that from Coan'spresence "it would naturally seem that the man might be looking for-a job," since Coan did not ask for a job, no further action was taken.Coan admitted that he had never actually requested reinstatement.134068-39-vol. IX-14 196NATIONAL LABOR RELATIONS BOARDCoan was not an active member of the Union; many of the officersof the Union, including Kreite, who was also a leader of the picket-ing,were immediately reinstated. It seems wholly likely that, inthe confusion of the scenes around the shipping platform and in thefactory following the strike, Boardman and Stegner misunderstoodCoan's position.The Trial Examiner, who had an opportunity toobserve all the witnesses, stated in his Intermediate Report that "Allthe testimony about the events of September 3 gave the impressionof being honest."He found that the most natural and reasonableexplanation of the affair was that there was an honest misunder-standing.We find that, by failing to rehire William Coan, the respondenthas not discriminated in regard to hire and tenure of employmentand has not thereby discouraged membership in a labor organization.Michael De Simonea}IdEdward Ingrassia.Michael De Simonewas first employed by the respondent in September or October 1936.His original wage of 25¢ an hour had risen, by virtue of a generalwage increase, to 271/2¢ an hour by the summer of 1937.De Simonewas originally a floorboy in the cabinetmakers' shop where he cleanedthe floor and ran errands.It is the custom in the plant to train young men as cabinetmakers,promoting them from floorboys to assistants to the cabinetmakers.Accordingly, De Simone was assigned as helper to Ludwig Urasz, acabinetmaker, in November 1936. In March 1937, De Simone wasreassigned to the position of floorboy.De Simone joined the Union at the end of May 1937, and partici-pated in the strike.He claimed to have picketed 20 to 25 hours aweek, but otherwise he was not prominent in union affairs.Hereceived a post card announcing the reopening of the plant, andreported for work after Labor Day. Boardman told him, "I haven'tanything right now."After 2 weeks, De Simone again applied forreinstatement; Boardman told him that he would be called if he wasneeded.The evidence showed that Urasz had already been assignedan efficient helper, who was working on a piece basis and earningabout 40¢ an hour, in contrast to the 271/2¢ an hour De Simone hadbeen earning before the strike.The respondent attributes its refusal to rehire De Simone to his gen-eral inefficiency in the cabinetmaker's department.The evidence isoverwhelming that De Simone was an incompetent helper.Althoughthe custom in the cabinet shop was for the cabinetmaker to pay hishelper by the piece, De Simone was paid by the hour, since otherwisehis salary would have been negligible.Urasz, whom De Simone as-sisted,Kardos, the foreman of the cabinet shop, and Boardman alltestified to De Simone's shortcomings as a helper, and their testimonyremained uncontradicted.Indeed, De Simone himself admitted that DECISIONS AND ORDERS197Urasz scolded him "a couple of time a week," and that "I wasn't sohandy."Tinsley, a superintendent in the respondent's plant, testifiedthat De Simone was not rehired because he had not progressed, andstated that "We had just about exhausted our patience with him."Edward Ingrassia was first employed by the respondent in Sep-tember 1934.Between 1934 and the date of the strike, Ingrassia waslaid off or discharged three or four times.Originally employed as apolisher, Ingrassia later became a borer.During the course of hisemployment, he received one 10 per cent raise as a part of a generalwage increase.Ingrassia joined the Union in June 1937.He went out on strike,and picketed 10 hours a week.He was not otherwise prominent inunion activities.Ingrassia received a card announcing the reopeningof the plant, and he applied for work just after Labor Day.Hetestified that Boardman then told him that his job was taken and that"you ratted on me."Boardman denied having made this statementand his denial is convincing in view of the fact that the record disclosesnothing which would give rise to a statement of this nature.The respondent assigned its failure to rehire Ingrassia to his lazi-ness and inefficiency.That Ingrassia's previous lay-offs had been dueto his laziness abundantly appears from the evidence.Although, atthe time of each lay-off other employees were discharged along withIngrassia, Ingrassia was each time the only one subsequently to bereinstated.Each time he was laid off, Frank Bottone, a foreman inthe plant and Ingrassia's first cousin, interceded on Ingrassia's behalfand secured his reinstatement.Bottone testified that Ingrassia was a"little slow" and that "I told him last time, you can't get no jobbecause you are slow, and the father say try to give him anotherchance, please, maybe he not so slow, so I told Mr. Boardman, givehim a chance and that is the last chance I give him. That was 4times."Thereafter, Bottone refused to intercede again for Ingrassia.That Ingrassia was slow and undesirable, and had been given all thechances he deserved was also testified to by Tinsley and Boardman.The Trial Examiner found that neither De Simone nor Ingrassiawas refused reemployment after the strike because of his unionactivities.The evidence is convincing that both men were incompe-tent and that there was ample cause for their discharge.Neitherman was active in the Union. That both De Simone and Ingrassiareceived cards notifying them that they should return to work isnot indicative of the respondent's desire to employ them.Thesenotices were by error sent not only to all employees on the pay rollprior to the strike but also to all whose cards were in the SocialSecurity file.Little significance can be attached to the receipt ofthe cards by De Simone and Ingrassia in view of the purely mechan-ical way in which the mailing list was compiled. 198NATIONAL LABOR RELATIONS BOARDWe find that the respondent,by refusing to reinstate Michael DoSimone and Edward Ingrassia on or about September 8, 1937, hasnot discriminated in regard to hire and tenure of employment andhas not thereby discouraged membership in a labor organization.THE REMEDYAs described above, the Trial Examiner found that the respond-ent had engaged in unfair labor practices within the meaning ofSection 8(1) and(3) of the Act.He recommended that the re-spondent cease and desist, and he further recommended reinstatementand back pay for Fitzpatrick.The respondent has fully compliedwith these recommendations.It is not, therefore,necessary forus to make findings of fact and conclusions of law, or an order basedthereon.We shall not, however,dismiss the complaint since the-recommendations of the Trial Examiner contemplate a continuingcourse of conduct on the part of the respondent.We have found that Coan,Ingrassia,and De Simone were notdiscriminatorily refused reinstatement.We have also found thatthe complaint in so far as it related to Angelo Lobuano was properlydismissed without prejudice.In so far as the complaint relates tothese four men, we shall dismiss the complaint.The dismissal in sofar as it relates to Angelo Lobuano shall be without prejudice.Upon the basis of the foregoing findings of fact and upon theentire record in the case,the Board makes the following :CONCLUSIONS OF LAW1.Federal Local No. 20856 is a labor organization,within the mean-ing of Section 2 (5) of the Act.2.The operations of the respondent, Ferguson Brothers Manufac-turing Company, Hoboken, New Jersey, occur in commerce withinthe meaning of Section 2 (6) and(7) of the Act.3.The respondent,by refusing to reinstate William Coan,MichaelDe Simone, and Edward Ingrassia,has not discriminated in the hireand tenure of employment of the said William Coan, Michael DoSimone, and Edward Ingrassia,and has not thereby discouragedmembership in a labor organization,within the meaning of Section 8(3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the DECISIONS AND ORDERS199complaint against Ferguson BrothersManufacturing Company,Hoboken, New Jersey, in so far as it relates to William Coan, EdwardIngrassia, and Michael De Simone, be, and it hereby is, dismissed, andthat the complaint in so far as it relates to Angelo Lobuano be, andit hereby is, dismissed without prejudice.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Decision and Order.